DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 	
Status of the Claims

 	Claims 1-14 are pending in the application.


 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holmberg (US 5730735 A) in view of Nowack (US 4834731 A). 


    PNG
    media_image1.png
    681
    288
    media_image1.png
    Greyscale

	As to claim 1, Holmberg teaches an ostomy appliance (Abstract) comprising: 	a base plate (16) comprising: a film (18) and an adhesive (17) (as wafer (16) Fig. 3 Col.2,ll.65 having an adhesive (17) Col.2,ll.67) disposed on a proximal surface of the film (18) as porous thermoplastic film backing layer (18) Fig. 3 Col.3,ll.23-25), where the adhesive (17) is adapted for attachment of the base plate to skin of a user Col.3,ll.11-13); 	a convex element (13) (convex pressure ring (13) Fig. 3 Col.3,ll.1-2) attached to the distal surface of the film (18) Fig. 3;  	with a first hole formed in the base plate 16 (Fig. 1 Col.3,ll.35); and a second hole (22) Fig. 3) formed in the convex element (13) Fig.1) and co-axially aligned with the first Holmberg does not teach that: an inner perimeter edge of the second hole comprises a lubricating edge that is adapted to change from a solid state to a semi-liquid state when exposed to moisture. 	However, Nowack teaches an ostomy appliance (10) Fig. 5 comprising a pouch (11) and a base plate (convex pressure ring assembly 13) Fig. 5 Col.4,ll.53-Col.6,ll.52 comprising: 
    PNG
    media_image2.png
    510
    299
    media_image2.png
    Greyscale
 		an adhesive wafer (26) Fig. 5 Col.4,ll.56 having an adhesive (wet/dry tack adhesive Col.3,ll.66-Col.4,ll.7) on a proximal surface of a top film (comprising ring (25) Fig. 5 Col.4,ll.55 
  	 	where the adhesive forms a user-interface adapted for attachment of the base plate to skin of a user Col.1,ll.11-13); and 		a convex element (24) (comprising support ring 24 Col.4,ll.55-68)  connected to the adhesive wafer (26) Fig. 5 and located distal to the user interface (adhesive) Fig. 5 Col.1,ll.11-13 of the adhesive wafer (26) Fig. 5; 		wherein an inner perimeter edge of a second hole (27) of the convex element (24) (central opening 27 Col.4,ll.64) comprises a lubricating edge that is where the inner perimeter edge of the convex element 24 comprises a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily adapted to change from solid to semi-liquid state Col.4,ll.3,Col.3,ll.66-68); 	in order to provide an inner perimeter edge of the convex element with a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture Col.4,ll.3,Col.3,ll.66-68, necessarily reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily adapted to change from solid to semi-liquid state Col.4,ll.3,Col.3,ll.66-68). 	it would have been obvious to one of ordinary skill in the art at the time of the invention to provide convex element of Nowak with the gel forming inner perimeter edge of the convex element of Holmberg, and one of skill would have been motivated to do so, in order to provide an inner perimeter edge of the convex element with a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture, necessarily reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily adapted to change from solid to semi-liquid state.

	As to claim 2, Holmberg teaches that the second hole (22) has a diameter equal to the first hole Fig.1,3.
	
	As to claims 3-14, Holmberg does not teach that:		(as per claim 3) the lubricating edge is configured such that moisture penetration into the inner perimeter edge forms a reduced friction lubricous interface with the stoma of a user; 	 	(as per claims 4-5) wherein the convex element comprises polyethylene based polymers and filler materials as semi-absorbable colloids; 		(as per claims 6-8) wherein the convex element comprises a moisture-swellable, expandable solid material; a moisture dissolvable material; and a material 
that is less than a radial extent of the adhesive of the base plate; 		(as per claim 10) further comprising a second adhesive, the convex element embedded between the adhesive and the second adhesive;
 		(as per claim 11) the level of moisture absorption of the of the convex element is equal to or less than a level of moisture absorption of the adhesive of the adhesive wafer; 		(as per claims 12-13) the convex element is thermoformed to maintain a convexity of at least 85%, or 90-95%, when exposed to a compression load of 2.6 Newtons (Col.5,ll.48-50, formed of same materials as claimed and necessarily having the same properties as claimed); and 		(as per claim 14) wherein the convex element is adapted to be
manipulated to form a plurality of convex shapes that allows the base plate to be applied to a peristomal surface of a retracted stoma. 	
 	However, Nowak teaches that:		(as per claim 3) the lubricating edge is configured such that moisture penetration into the inner perimeter edge forms a reduced friction lubricous interface with the stoma of a user (where the inner perimeter edge of the convex element (16) comprises a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily forming a reduced friction lubricous interface with the stoma of a user Col.4,ll.3,Col.3,ll.66-68);	 	(as per claims 4-5) wherein the convex element comprises at least
one of polyethylene based polymers (Col.4,ll.60-61); and filler materials as semi-absorbable colloids (e.g., one or more of carboxymethyl cellulose, pectin, gelatin Col.3,ll.18-19);
		(as per claims 6-8) wherein the convex element comprises a moisture-swellable, expandable solid material; a moisture dissolvable material; and a material that gels when exposed to moisture (one or more hydrocolloids that expand and/or 
that is less than a radial extent of the adhesive (26) of the base plate Fig.5; 		(as per claim 10) further comprising a second adhesive (19) (Col.4,ll.26), the convex element (24) embedded between the adhesive (26) and the second adhesive (19) Fig.5. 		(as per claim 11) the level of moisture absorption of the of the convex element is equal to or less than a level of moisture absorption of the adhesive of the adhesive wafer (as same material as skin barrier material (16) and (26) as hydrocolloid Fig. 5 Col.4,ll.3);
		(as per claims 12-13) the convex element is thermoformed to maintain a convexity of at least 85%, or 90-95%, when exposed to a compression load of 2.6 Newtons (Col.5,ll.48-50, formed of same materials as claimed and necessarily having the same properties as claimed); and		(as per claim 14) wherein the convex element is adapted to be
manipulated to form a plurality of convex shapes that allows the base plate to be applied to a peristomal surface of a retracted stoma (where adhesive/barrier ring 26 and ring 25 in combination conform to different peristomal shapes but also maintains enough or restores shape when distorting forces are removed or reduced Col.5,ll.30-47); 	in order that: the inner perimeter edge of the convex element (16) comprises a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily forming a reduced friction lubricous interface with the stoma of a user Col.4,ll.3,Col.3,ll.66-68; the convex element comprises a moisture-swellable, expandable solid material; a moisture dissolvable material; and a material that gels when exposed to moisture (one or more hydrocolloids that expand and/or dissolve with moisture and/or gel (gelatin) Col.3,ll.15-17); and where adhesive/barrier ring 26 and ring 25 in combination conform to different peristomal shapes but also maintains enough or restores shape when distorting forces are removed or reduced Col.5,ll.30-47, which provides the desired properties as claimed above.it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the convex element and adhesive materials and arrangement of Nowak with the convex and adhesive elements of Holmberg, and one of skill would have been motivated to do so, in order that: the inner perimeter edge of the convex element comprises a material (hydrocolloid) which reacts to moisture by swelling when exposed to moisture, and forming a gel when exposed to moisture and thus necessarily forming a reduced friction lubricous interface with the stoma of a user; the convex element comprises a moisture-swellable, expandable solid material; a moisture dissolvable material; and a material that gels when exposed to moisture (one or more hydrocolloids that expand and/or dissolve with moisture and/or gel (gelatin); and where adhesive/barrier ring and ring in combination conform to different peristomal shapes but also maintains enough or restores shape when distorting forces are removed or reduced, which provides the desired properties as claimed above. 

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Johnson (US 5316607 A); Ekfeldt (US 2014/0316360 A1); Edvardsen (US 2012/0143155 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781